JBy the court,
unanimously. All credits or payments, made in the produce of the soil of the country, should b© credited at the current value thereof on the day of delivery* and the value not be left open to be filled up at a future day, unless there be some contract to the contrary ; otherwise, it would be opening a door for fraudulent practices on the part of store-keepers and country traders, which it is the duty of this court to prevent as much as possible.
That with regard to costs, it has often been determined in our courts, that where the plaintiff’s demand was originally above 20/. but had been reduced by payments of any’ *435kind to a less sum, he should only receive the costs of a summary process. But where there are mutual subsisting debts or demands between the parties, he shall have his full costs though the demand be reduced below 20/. sterling ; because, the plaintiff when he brings his suit, cannot tell whether the defendant will set off his demand or not, as he may have his cross action* so that in such case he would lose all that part of his demand which exceeded the 20/. sterling ; and so with respect to assigned notes or‘demands negotiated over to a defendant, of which a plaintiff might be ignorant at the time of bringing his action or suit. But* it is otherwise, in cases of payments made by the defendant to the plaintiff himself; they are not debts due and owing, but discharges pro tanto, and as it appears in the present case that the cotton and other articles were delivered in part payment of defendant’s debt, their value ought to have been credited pro tanto on the days of deliver)7. The case cited from 3 Will. 48. is good law and in point on this subject, as also Strange, 1191.
Let the rule be made absolute for taxing for the plaintiff the amount of the costs on a summary process only, and let the defendant have his costs, all but what he would have been compelled to pay in defending himself against a summary process, to be deducted out of the amount of the verdict.
Present, Grimke, Waties, Johnson, Trezevant and Brevard.